Title: General Orders, 14 February 1783
From: Washington, George
To: 


                        
                             Friday February 14th 1783
                            Parole Danbury.
                            Countersigns Epsom, Farmingham.
                        
                        For the day tomorrow Major Trescott.
                        For duty the first Jersey regiment.
                        The following Papers are to be transmitted to the Officer of the Deputy pay master Genl without delay—first
                            Duplicate accounts of the pay of the Army on its present Arrangemt, for the month of January 1783 second Certificates of
                            the appointments of regimental paymasters by the officers of their respective regiments, signed by the Commanding
                            officer—third Abstracts of money to be drawn weekly for the Noncomd officers & privates, on account of their
                            pay—for the month of January last, according to the following rates.

                            
                                
                                    
                                    Infantry
                                    p. Week.
                                
                                
                                    To each
                                    serjiant
                                    67/90
                                
                                
                                    
                                    Drum & Fife Majors
                                    60/90
                                
                                
                                    
                                    Drums, fifes, Corporals & privates
                                    49/90
                                
                                
                                    
                                    Cavalry.
                                    
                                
                                
                                    
                                    Serjiants
                                    1 2/90
                                
                                
                                    
                                    Corporals & Farriers
                                    67/90
                                
                                
                                    
                                    Privates
                                    56/90
                                
                                
                                    
                                    Sappers & Miners
                                    
                                
                                
                                    
                                    Serjiants
                                    67/90
                                
                                
                                    
                                    Corpl
                                    60/90
                                
                                
                                    
                                    Drums & fifes
                                    58/90
                                
                                
                                    
                                    privates
                                    56/90
                                
                                
                                    
                                    Artillery.
                                    
                                
                                
                                    
                                    Serjiant Majer & Qr Mr Serjiant
                                    76/90
                                
                                
                                    
                                    Drum and Fife Major
                                    70/90
                                
                                
                                    
                                    Serjiants
                                    67/90
                                
                                
                                    
                                    Corporals & Bombardiers
                                    60/90
                                
                                
                                    
                                    Gunners, Drummers, & fifers
                                    58/90
                                
                                
                                    
                                    Matrosses
                                    56/90
                                
                                                    
                    